Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 1 of 16 Page ID
                                  #:3319



1
     Jonathan Pearce, Cal Bar. No. 245,776
     jpearce@socalip.com
2    Michael D. Harris, Cal. Bar No. 59,470
3
     mharris@socalip.com
     Brian S. Tamsut, Cal. Bar No. 322,780
4    btamsut@socalip.com
5    SOCAL IP LAW GROUP LLP
     310 N. Westlake Blvd., Suite 120
6    Westlake Village, CA 91362-3788
7    Phone: (805) 230-1350 • Fax: (805) 230-1355

8
                                 UNITED STATES DISTRICT COURT

9
                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10
     Mosaic Brands, Inc.,
          Plaintiff,                                 No. 2:20-cv-04556-AB-JC
11
               v.                                    Statement of Uncontroverted Facts and
12                                                   Conclusions of Law (Local Rule 56-1)
     The Ridge Wallet LLC,
13                                                   Date: April 23, 2021
          Defendant.                                 Time: 10:00 a.m.
14
                                                     Judge: Birotte
     And Related Counterclaim
15

16

17                      Uncontroverted Fact                             Source              Ex.
18
     1.    Plaintiff Mosaic Brands, Inc. (“Mosaic”) is a     3d Amend. Compl.           A
19
           Delaware corporation having its principal         (ECF 66), ¶ 4.
20
           place of business in Alamo, California.
21
     2.    Defendant The Ridge Wallet LLC (“Ridge”)          Id. ¶ 5.                   A
22
           is a California company having a principal
23
           place of business in Agoura Hills, California.
24
     3.    Mosaic claims to have sold the STORUS brand       Id. ¶ 8 and (ECF 66-       B
25
           Smart Money Clip II (“Clip II”)                   2)
26

27

28
     Statement of Uncontroverted Facts and              Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              1                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 2 of 16 Page ID
                                  #:3320



1                       Uncontroverted Fact                           Source                 Ex.
2    4.    Mosaic claims the Clip II is a protected trade     Id. ¶¶ 40, 41 and          C
3          dress and the wallet Ridge sells infringes Mo- (ECF 66-3)
4          saic’s trade dress.
5    5.    The photographs below show an assembled            Kane Decl. ¶¶ 3 and        1, 2
6          and an exploded view of the Ridge wallet ac-       4.
7          cused on infringing Mosaic’s trade dress. The
8          accused Ridge wallet’s longer side is about
9          2.3 inches, the shorter side is about 1.5
10         inches, and the wallet is about 0.25 inches
11         thick when holding no cards.
12

13

14

15

16

17

18   6.    Mosaic claims a trade dress in its Smart           ECF 66, ¶ 35.              A
19         Money Clip II (Clip II) for (a) rounded edges,
20         (b) pronounced, off center, half-circle notch,
21         (c) seven visible rivets along the border, (d)
22         “beer glass”-shaped money clip with a raised
23         end, and (e) carbon fiber exterior look.”
24

25

26

27

28
     Statement of Uncontroverted Facts and               Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                               2                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 3 of 16 Page ID
                                  #:3321



1                       Uncontroverted Fact                            Source                Ex.
2                                  Lack of secondary meaning.
3    7.    Except for four invoices from 2011 of fewer        Pearce Decl. ¶ 6.          E
4          than 400 wallets, all for customers in the
5          Southeast United States, Mosaic has no docu-
6          ments showing how many Clip II wallets it
7          sold in any year from 2012 through 2018.
8    8.    Mosaic has no oral evidence how many Clip          Kaminski Nov. 17,          D
9          II wallets it sold in any year from 2012           2020 Depo. 73:23-
10         through 2018.                                      74:19.
11   9.    Mosaic has no pre-2019 advertisements or           Pearce Decl. ¶ 6, 9,
12         contemporaneous photograph of its Clip II          16, and 17.
13         wallet
14   10. Mosaic contradicts any evidence the 400 wal- Pearce Decl. ¶ 20.                 N
15         lets it sold in 2011 were the Clip II. Its 2020
16         website for the Clip II identifies the wallet as
17         “NEW.” No product on sale since 2011 re-
18         mains “new.”
19   11. Plaintiff’s copyright claim also refutes Mo-         ECF 1–3, p. 3              I
20         saic’s 2011 date. The copyright application
21         states: “Date of 1st Publication: September
22         01, 2019.” The first sale can be no earlier
23         than the first publication.
24   12. Mosaic did not advertise its Clip II wallet on       Pearce Decl. ¶¶ 17-        G, H, L-
25         the Internet until 2019 when Amazon.com            22.                        P
26         and etsy.com listed the wallet for sale Mo-
27         saic’s storus.com website also pictured it.
28
     Statement of Uncontroverted Facts and               Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                               3                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 4 of 16 Page ID
                                  #:3322



1                         Uncontroverted Fact                          Source                 Ex.
2    13. Mia Kaminski answered a deposition ques-              Kaminski February          D
3          tion, “Did you track advertising spend from         5, 2021 Depo. 71:4-
4          2011, the introduction of the product, until        15.
5          2020 in any way?
6              A. Well, we went to trade shows, and,
7              you know, those costs are marketing and
8              advertising. So those are hard costs, but,
9              you know, it covers all of our products
10             when we go. We don’t just take one item.
11             We’re not a one item company.
12             Q. Right. But do you track that? Do you
13             have records of that spend, or where it
14             was spent, or anything like that?
15             A. We didn’t really track it. In our heads,
16             I guess.
17   14. The photos in Mosaic’s advertising from               Pearce Decl. ¶¶ 10,        F, T
18         2019 do not involve “image advertising,” ask- 25.
19         ing viewers to “look for” or otherwise identi-
20         fying the product by the trade dress itself.
21   15. Ridge introduced its accused wallet in 2013           Kane Decl. ¶ 22.           5, 6
22

23

24

25

26

27

28
     Statement of Uncontroverted Facts and                Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                                4                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 5 of 16 Page ID
                                  #:3323



1                        Uncontroverted Fact                             Source                Ex.
2    16. Many other competitors sell wallets like the           Kaminski November           D, G,
3          Clip II.                                             17, 2020 Depo.             H
4                                                               97:10-22; 100:15-
5                                                               114:7;
6                                                               Kaminski February
7                                                               5, 2021 Depo. 83:20-
8                                                               84:4.
9    17. Mosaic has no evidence its trade dress ever
10         acquired secondary meaning.
11   18. Mosaic has no evidence its trade dress ac-
12         quired secondary meaning before Ridge used
13         the alleged trade dress.
14   19. No evidence shows consumers associating
15         Mosaic’s design with Mosaic as the source of
16         the design.
17   20. Mosaic sells other wallets, but it has no evi-         ECF-1                      I
18         dence that the public treated the Clip II any
19         differently as a source identifier from how the
20         public treated its other wallets.
21

22

23

24

25

26

27

28
     Statement of Uncontroverted Facts and                 Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                               5                                  2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 6 of 16 Page ID
                                  #:3324



1                       Uncontroverted Fact                           Source                 Ex.
2    21. Scott Kaminski, the ‘616 patent’s inventor,         ECF 18-1 ¶ 12              Q.
3          claimed, Mosaic “invested at least $25,000 in
4          advertising the product” from 2011 to mid-
5          2020, which is roughly $2,500 annually. That
6          amount is a small percentage Mosaic would
7          have needed to develop secondary meaning
8          especially without evidence of image adver-
9          tising.
10   22. Mosaic abandoned any protectable trade dress Pearce Decl. ¶ 6, 9;              G, H, L-
11         because it has no evidence it was selling the     Kaminski February          P
12         Clip II between 2012 and 2019, three more         5, 2021 Depo., 43:9-
13         years for prima facie abandonment under 15        12.
14         U.S.C. § 1127.
15   23. Mosaic has no evidence of the market for            Pearce Decl. ¶ 6; M.       G
16         wallets, what other companies were selling        Kaminski February
17         and advertising, how much Mosaic and its          5, 2021 Depo., 48:6–
18         competitors were spending on advertising and 48:14
19         how many wallets competitors were selling.
20   24. Mosaic did not know the wallet market from          Kaminski February          G
21         2012 to 2019.                                     5, 2021 Depo., 48:6–
22                                                           48:14.
23   25. Mosaic introduced no survey showing Mosaic
24         ever had secondary meaning in its trade dress.
25

26

27

28
     Statement of Uncontroverted Facts and              Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              6                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 7 of 16 Page ID
                                  #:3325



1                       Uncontroverted Fact                             Source                Ex.
2    26. To establish secondary meaning, Mosaic must Kane Decl. ¶ 9-10,
3          show its use of the trade dress was substan-        22-23.
4          tially exclusive. Ridge sold its accused wallet
5          for seven years since 2013. The parties’ con-
6          current use since 2013 destroys any exclusiv-
7          ity.
8    27. Many other companies sell similar wallets at          Pearce Decl. ¶¶ 11-        G, H, L-
9          retail.                                             12; Kaminski Febru- P
10                                                             ary 5, 2021 Depo.,
11                                                             48:6–48:14.
12   28. Ms. Kaminski also admitted “there’s hun-              Kaminski November D
13         dreds of factories making it [the Clip II].”        17, 2021 Depo.,
14                                                             97:10-22.
15                           Mosaic’s claimed trade dress is functional
16   29. The features Mosaic claims for its trade dress        Kane Dec. ¶¶ 12-21.
17         are functional.
18   30. Mosaic’s advertising uses phrases like “It is         ECF 1–4, p. 5.             I
19         slim and fits into a front pants pocket jacket
20         pocket or purse,” “Design: It is a 2-in-1 prod-
21         uct with a traditional style money clip at-
22         tached to a chamber,” “Slim + Ultra Light: It
23         is significantly thinner than a traditional
24         leather wallet …,” and “High Quality: It is
25         made from 100 percent real carbon fiber and
26         304 stainless steel…. It is durable and lasts.”
27

28
     Statement of Uncontroverted Facts and                Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                               7                                 2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 8 of 16 Page ID
                                  #:3326



1                       Uncontroverted Fact                         Source                 Ex.
2    31. No Mosaic advertising says, “The look of this
3          wallet identifies Mosaic (or Storus)” or any-
4          thing similar.
5    32. The rounded corners are functional. They            Apple Inc. v. Sam-
6          make inserting the wallet into pants pockets      sung Elecs. Co., 786
7          easier. Sharp corners also are more likely to     F.3d 983, 993 (Fed.
8          scratch a user.                                   Cir. 2015), rev’d on
9                                                            other grounds, 137
10                                                           S. Ct. 429 (2016);
11                                                           Kane Decl. ¶ 18.
12   33. Mosaic advertising also mentions easy inser-        Complaint Ex. D           I
13         tion into pockets as a feature for rounded cor-   (ECF 1-4)
14         ners.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Statement of Uncontroverted Facts and             Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              8                               2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 9 of 16 Page ID
                                  #:3327



1                       Uncontroverted Fact                           Source                 Ex.
2    34. Mosaic’s ‘616 patent indicates rounded cor-          ‘616 Patent, 1:66-         S
3          ners are functional. The ‘616 patent specifies, 2:1; 4:66-5:4; Claim
4          “The exterior surfaces of the [wallet] assem-      15; Pearce Decl.
5          bly are rounded and smooth to prevent snag-        ¶ 25.
6          ging to a surface when in use.” ‘616 patent at
7          1:66-2:1. The patent continues, “It should be
8          evident the exterior surfaces of the device 10
9          [wallet], in panels 20 and 22 and in the
10         money clip 24 are rounded to provide a
11         smooth exterior surface. Also, the ends and
12         sides of the device are comfortably rounded
13         to provide an esthetic appearance and com-
14         fortable feel when the card holding and
15         money clip device 10 is used.” ‘616 patent at
16         4:66-5:4. This functionality even appears in
17         the claims: “The holder of claim 1 wherein,
18         … the outer surface of said holder formed by
19         said panels having rounded edges and smooth
20         exterior surfaces.” ‘616 patent, Claim 3” and
21         “The holder of claim 12 wherein the outside
22         surface of said holder has rounded edges for
23         avoiding snagging and tearing of surrounding
24         materials.” ‘616 patent, Claim 15.
25   35. Mosaic’s advertising confirms the semicircu-                                    R
26         lar notch is functional. “The outside notch al-
27         lows you to push out the cards easily.”
28
     Statement of Uncontroverted Facts and               Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                                9                               2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 10 of 16 Page ID
                                   #:3328



1                       Uncontroverted Fact                            Source                Ex.
2    36. The notch allows users to press upward to             Kane Decl. ¶ 13.
3          push inserted cards out the other end of the
4          plates. It is semicircular because fingers and
5          thumbs are rounded. Accepting users’ fingers
6          comfortably is the primary function of the
7          cutout being semicircular.
8    37. The ‘616 utility patent also demonstrates             ‘616 Patent, 4:50-57; S
9          functionality of the notch, stating, “These two Claim 16; Pearce
10         cutout portions 76 and 78 provide access to         Decl. ¶ 25.
11         cards held within the interior of the assem-
12         bled device.
13   38. The notch’s location is functional to avoid the Kane Decl. ¶ 13.
14         elastic band.
15   39. Having screws is functional because they              Kane Decl. ¶¶ 15-17.
16         hold each outer plate to the respective panel.
17   40. Having seven screws also is functional. Four          Kane Decl. ¶ 17.
18         are at the corners for strength. Two screws
19         are on the longer side for spacing on the sides
20         of the elastic band. The other side has no
21         band, so its single screw mounts in the center
22         of the longer side.
23

24

25

26

27

28
     Statement of Uncontroverted Facts and                Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              10                                 2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 11 of 16 Page ID
                                   #:3329



1                       Uncontroverted Fact                             Source                 Ex.
2    41. The money clip’s shape is functional. It must          Kane Decl. ¶ 19.
3          exert enough force to hold money, and its
4          raised end prevents the clip from catching
5          currency when the user tries to insert cur-
6          rency. Mosaic’s advertising calls the clip’s
7          shape “traditional.”
8    42. Mosaic’s advertising calls the clip’s shape            Pearce Decl. ¶ 26.         T, p. 7.
9          “traditional.”
10   43. A recent Mosaic advertisement about the ta-            Pearce Decl. ¶ 24.         Ex. R,
11         pered clip admits the money clip is func-                                       p. 3.
12         tional. It says, “The tapered design allows the
13         Smart Wallet to slide in and out of a pocket
14         without ripping or tearing the fabric.”
15   44. The ‘616 patent says clips serve functional            ‘616 Patent, 4:3-6;        S
16         purposes. “Proximal end 50 is formed so as to 4:66-5:1; Kane Decl.
17         bias clip 24 toward surface 56 of panel 20,          ¶ 25.
18         whereby flexible articles, such as, foldable
19         paper currency (not shown) can be secured
20         between distal end 54 and surface 56.” ‘616
21         patent at 4:3-6. The patent also explains the
22         curved “beer glass” shape of the money clip,
23         stating , “It should be evident the exterior sur-
24         faces of the device 10 [wallet], in panels 20
25         and 22 and in the money clip 24 are rounded
26         to provide a smooth exterior surface.” ‘616
27         patent at 4:66-5:1.
28
     Statement of Uncontroverted Facts and                 Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              11                                  2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 12 of 16 Page ID
                                   #:3330



1                       Uncontroverted Fact                             Source                Ex.
2    45. Mosaic’s advertising confirms carbon fiber is         Pearce Decl. ¶ 13;         I
3          functional because it “Slim + Ultra Light: It is ECF 1, Ex. D at 5.
4          significantly thinner than a traditional leather
5          wallet but can hold up to 12 cards and IDs. It
6          is ultra light and is comfortable in a front
7          [pants or jacket pocket making it great for
8          travel.”
9    46. Mosaic claims the ‘616 patent covers Ridge’s Third Amended                       A
10         wallets. The patent is strong evidence that the     Complaint ¶ 8.
11         features claimed in the patent are functional.”
12                          Laches bars Mosaic’s trade dress claim.
13   47. Mosaic delayed seven years from 2013 when
14         Ridge first sold the accused wallet until Mo-
15         saic sued in 2020.
16   48. Mosaic’s seven-year delay presumes laches,            Kane Decl. ¶¶ 6-7,
17         and Mosaic has no evidence showing Ridge’s          22-24.
18         lack of prejudice.
19   49. Mosaic has claimed it knew nothing about              Kaminski February
20         Ridge’s wallet until 2019, but it should have       5, 2021 Depo., 48:6–
21         known.                                              48:14
22   50. Ridge’s sales were large and its advertising          Kane Decl. ¶¶ 9-10,
23         public.                                             23-24.
24
     51. Evidence to support Mosaic’s secondary
25
           meaning claim must include knowledge of the
26
           market. It has none and has no excuse for its
27
           lack of knowledge.
28
     Statement of Uncontroverted Facts and                Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                               12                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 13 of 16 Page ID
                                   #:3331



1                                       Conclusions of Law
2
           Conclusion                                          Basis
3
     52. This Court has subject matter jurisdiction of         28 U.S.C. § 1338(a).
4
           Mosaic’s trade dress claims
5
     53. The Court has personal jurisdiction over de-          Answer (ECF 84, ¶ 2).
6
           fendant Ridge.
7
     54. Venue is proper.                                      Id., ¶ 3.
8
     55. Because the claimed trade dress is the design         Traffix Devices v. Mktg. Dis-
9
           of a product, it is not protected without sec-      plays, 532 U.S. 23, 28 (2001).
10
           ondary meaning.
11
     56. Establishing secondary meaning requires evi-          Levi Strauss & Co. v. Blue
12
           dence of “the mental association by a sub-          Bell, Inc., 778 F.2d 1352, 1354
13
           stantial segment of consumers and potential         (9th Cir. 1985).
14
           consumers between the alleged mark and a
15
           single source of the product.”
16
     57. Mosaic did not establish secondary meaning            First Brands Corp. v. Fred
17
           because it failed to present evidence of the        Meyer, Inc., 809 F.2d 1378,
18
           public perception of its wallet design as an        1383 (9th Cir. 1987).
19
           identification of Mosaic.
20
     58. Mosaic advertising from 2019 which contain            Id.
21
           photographs of its claimed trade dress wallet
22
           do not establish secondary meaning because
23
           they do not “involve ‘image advertising,’ that
24
           is, the ads must feature in some way the trade
25
           dress itself.”
26

27

28
     Statement of Uncontroverted Facts and                Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              13                                 2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 14 of 16 Page ID
                                   #:3332



1          Conclusion                                           Basis
2    59. Mosaic’s lack of any business records of an-
3          nual sales figures, annual advertising and ex-
4          penses, the content of its advertising, or com-
5          munications with its supplier(s) and its CEO
6          lack of knowledge of that evidence prevent
7          Mosaic from establishing secondary meaning.
8    60. Because of Ridge’s and third parties’ use of           Yellow Cab Co. v. Yellow Cab
9          the trade dress, Mosaic has not been the ex-         of Elk Grove, Inc., 419 F.3d
10         clusive user of its trade dress. The lack of ex-     925, 930 (9th Cir. 2005).
11         clusivity is a factor against secondary mean-
12         ing).
13   61. Mosaic did not meet its burden to show that
14         Ridge copied.
15   62. Even if Ridge could show Mosaic copied its             Wal-Mart Stores v. Samara
16         design, that is insufficient evidence of sec-        Bros., 529 U.S. 205, 213
17         ondary meaning absent some other indication          (2000).
18         of consumer recognition in the claimed trade
19         dress.
20   63. Mosaic did not meet or overcome its burden             15 U.S.C. § 1125(a)(3).
21         to prove its wallet design is not functional.
22   64. Mosaic’s trade dress is functional because “it         Traffix, 532 U.S. at 33.
23         is essential to the use or purpose of the device
24         or when it affects the cost or quality of the de-
25         vice.”.
26

27

28
     Statement of Uncontroverted Facts and                 Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                              14                                  2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 15 of 16 Page ID
                                   #:3333



1          Conclusion                                         Basis
2    65. Mosaic’s claimed trade dress is functional be- Talking Rain Bev. Co. Inc. v. S.
3          cause its advertising touts the utilitarian ad-    Beach Bev. Co., 349 F.3d 601,
4          vantages of the design, the particular design      603 (9th Cir. 2003).
5          results from a comparatively simple or inex-
6          pensive method of manufacture and the de-
7          sign yields a utilitarian advantage.
8    66. Alternative designs are available, but “the ex- Id. See also Traffix, 532 U.S. at
9          istence of alternative designs cannot negate a     33 (discounting the alternative-
10         trademark’s functionality.”                        design factor).
11   67. The Lanham Act has no explicit statute of            Miller v. Glenn Miller Produc-
12         limitations, but courts borrow the period from tions, Inc., 454 F.3d 975, 997
13         analogous state laws, here, four years.            n.11 (9th Cir. 2006).
14   68. Mosaic’s seven-year delay from Ridge’s 2013 Jarrow Formulas, Inc. v. Nutri-
15         introduction until Mosaic sued in 2020 is pre- tion Now, Inc., 304 F.3d 829,
16         sumed laches.                                      836–37 (9th Cir. 2002).
17   69. Mosaic’s obligation to police its trade dress        E-Sys., Inc. v. Monitek, Inc.,
18         required it to determine if any other compa-       720 F.2d 604, 607 (9th Cir.
19         nies sold or advertised “infringing” wallets. It 1983).
20         had “ample opportunity to discover defend-
21         ant’s activities before defendant developed a
22         substantial business.”
23   70. Laches bars claims for past damages and in-          Jarrow, 304 F.3d at 840.
24         junctive relief.
25   71. Mosaic’s asserted trade dress is functional
26         and not protected.
27

28
     Statement of Uncontroverted Facts and               Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                               15                               2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-28 Filed 03/19/21 Page 16 of 16 Page ID
                                   #:3334



1          Conclusion                                         Basis
2    72. Mosaic’s trade dress is not protected because
3          Mosaic cannot establish secondary meaning.
4    73. Mosaic is guilty of laches, which prevents it
5          from enforcing its asserted trade dress.
6

7
     March 19, 2021                                   /s/ Jonathan Pearce
8                                                     Jonathan Pearce
9                                                     SoCal IP Law Group LLP

10
                                                      Attorneys for Defendant and Counter-
                                                      claimant The Ridge Wallet LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Statement of Uncontroverted Facts and               Mosaic Brands, Inc. v. The Ridge Wallet LLC
     Conclusions of Law
                                             16                                 2:20-cv-04556-AB-JC
